940 F.2d 652wUnpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Earl PARRISH, Petitioner-Appellant,v.David A. WILLIAMS, Warden, Respondent-Appellee.
No. 91-7603.
United States Court of Appeals, Fourth Circuit.
Submitted July 12, 1991.Decided Aug. 8, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION